                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

RYAN ELLIOT FEHDERAU,

                   Plaintiff,                               8:18CV591

      vs.
                                                        MEMORANDUM
                                                         AND ORDER
CATHOLIC HEALTH INITIATIVES,

                   Defendant.

       This matter is before the court on Plaintiff’s Motion for Leave to Appeal in
Forma Pauperis (“IFP”). (Filing No. 13.) Plaintiff filed a Notice of Appeal (filing
no. 7) and a previous motion to proceed IFP on appeal (filing no. 8) on January 10,
2019, which motion I denied for the reason that the appeal is not from a final order
and is, therefore, not in good faith. (Filing No. 9.) To the extent Plaintiff seeks
permission from this court to appeal IFP, his motion is denied for the reasons
stated in my January 15, 2019 Memorandum and Order.1

      IT IS THEREFORE ORDERED that Plaintiff’s Motion for Leave to Appeal
in Forma Pauperis (filing no. 13) is denied.

      Dated this 22nd day of January, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge

      1
         Upon notification of Plaintiff’s appeal, the Eighth Circuit Court of Appeals
directed Plaintiff to either pay the $505.00 appellate filing fee in the district court
or file a motion to proceed IFP in the Eighth Circuit Court of Appeals. (Filing No.
11.) According to the docket sheet, notice of Plaintiff’s present motion to appeal
IFP was sent to the Eighth Circuit Court of Appeals.
